—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered May 11, 2001, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain comments made by the prosecutor constituted reversible error is unpreserved for appellate review, as defense counsel failed to make timely and specific objections to the allegedly prejudicial remarks (see CPL 470.05 [2]; People v Clemmings, 300 AD2d 672 [2002]; People v Joseph, 298 AD2d 601 [2002]). In any event, the challenged remarks were responsive to the defense counsel’s summation (see People v Halm, 81 NY2d 819, 821 [1993]), or were without prejudicial impact because he was acquitted of the felony counts to which the remarks were directed, and he did not contest his possession of the drugs for which he was convicted (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Stith, 291 AD2d 576 [2002]; People v Stallone, 279 AD2d 592, 593 [2001]). Florio, J.P., S. Miller, Crane and Rivera, JJ., concur.